159 Mich. App. 758 (1987)
406 N.W.2d 843
PEOPLE
v.
JONES
PEOPLE
v.
GREEN
Docket Nos. 91447, 92181.
Michigan Court of Appeals.
Decided March 25, 1987.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief, Appellate Division, and Graham K. Crabtree, Assistant Prosecuting Attorney, for the people.
Joel M. Dorf, for Robin Jones.
Before: D.E. HOLBROOK, JR., P.J., and ALLEN and P.J. CLULO,[*] JJ.
PER CURIAM.
On April 25, 1985, the defendants, Robin Jones and Trinados Green, were charged with attempting to obtain money over $100 by false pretenses, MCL 750.92; MSA 28.287; MCL 750.218; MSA 28.415. A preliminary examination was conducted for both defendants on May 13, 1985, in the Forty-Sixth District Court. The prosecutor moved to amend the complaint to charge a completed offense of obtaining money over $100 by false pretenses, MCL 750.218; MSA 28.415, and both defendants were bound over to the Oakland Circuit Court on the amended charge of obtaining money over $100 by false pretenses.
On September 15, 1985, defendant Jones filed a pretrial motion for change of venue to Wayne County, arguing that all the criminal acts occurred there. The trial judge granted defendant's motion and dismissed the charge on the basis of improper *760 venue. Thereafter, the prosecutor requested a ruling from the trial court regarding venue in the Trinados Green case. Again, the trial judge dismissed the charge on the basis of improper venue. The sole issue on appeal is whether the lower court erred in dismissing on the basis of improper venue. We reverse and remand for trial in Oakland Circuit Court.
Testimony at the preliminary examination revealed that an officer of the Michigan State Police Auto Theft Task Force, Trooper Gardner, had a telephone conversation with defendant Jones and set up a meeting in a McDonald's parking lot in the City of Southfield (Oakland County) for the purpose of purchasing a vehicle as a part of an insurance fraud scheme. At the time of the conversation, Gardner was in Livonia (Wayne County) and defendant Jones was in the City of Detroit (Wayne County). Gardner testified that he and other surveillance officers arrived at the agreed location and met with defendants Jones and Green. Gardner, representing himself as an individual who had trucks which could haul vehicles out of state, purchased defendant Jones' car for $216. Defendants Jones and Green then agreed to wait for two to three days before reporting the car stolen. Gardner testified that the car was subsequently reported stolen to the police in Dearborn (Wayne County). Another witness for the prosecution, a fraud investigator for the State Farm Insurance Company, testified that defendant Jones reported her car stolen to the insurance company's Livonia office on March 25, 1985. A check was subsequently issued to defendant Jones for $3,336, which she then endorsed and cashed.
MCL 762.8; MSA 28.851 provides:
Whenever a felony consists or is the culmination *761 of 2 or more acts done in the perpetration thereof, said felony may be prosecuted in any county in which any 1 of said acts was committed.
Defendants' scheme to defraud the insurance company began in Oakland County where the car was sold to Gardner and ended in Wayne County where defendant Jones reported the car stolen to the police and the insurance company, which subsequently issued the check.
Defendants argue that the acts necessary to satisfy the elements of the crime of false pretenses all occurred in Wayne County making MCL 762.8; MSA 28.851 inapplicable. However, MCL 762.8; MSA 28.851 is concerned with the "acts" which culminate in a felony rather than the essential elements of the felony. Since the defendants' meeting and subsequent sale of the car in Oakland County was the beginning or first act which culminated in the crime of false pretenses over $100, MCL 762.8; MSA 28.851 applies and venue is proper in Oakland County. See People v Lee, 334 Mich 217, 226; 54 NW2d 305 (1952); People v De Cair, 23 Mich App 438; 178 NW2d 830 (1970); People v Dansby, 48 Mich App 185, 190; 210 NW2d 392 (1973).
Reversed and remanded.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.